 1 McGREGOR W. SCOTT
   United States Attorney
 2 KELLI L. TAYLOR
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Email: Kelli.L.Taylor@usdoj.gov

 6 Attorneys for Defendant
   U.S. Citizenship and Immigration Services (“USCIS”)
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   KXTV, LLC dba ABC10,                                CASE NO. 2:19-CV-415 JAM CKD

12                        Plaintiff,
                                                         ORDER RE STIPULATED EXTENSION OF THE
13                          v.                           BRIEFING SCHEDULE

14   UNITED STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
15
                           Defendant.
16

17   OMAR ABDULSATTAR AMEEN,
18                         Intervenor.
19

20          The Court, having considered the parties’ stipulated request to extend the briefing schedule and

21 deadlines in this case, hereby finds that good cause exists to grant this request based on Intervenor’s

22 recent addition to this action. These extended deadlines do not affect the February 25, 2020, hearing

23 date previously scheduled for this matter. Thus, the deadlines for this matter are as follows:

24
        Event                                          Prior Dates                       New Dates
25      Defendant USCIS’s Reply In Support of Its      Jan. 31, 2020                     Feb. 7, 2020
        Motion for Summary Judgment
26      Plaintiff’s Sur-reply (Optional)               February 10, 2020                 Feb. 17, 2020
        Hearing                                        February 25, 2020 at 1:30 p.m.    No Change
27

28
 1       IT IS SO ORDERED.

 2 DATED: January 30, 2020                    /s/ John A. Mendez___________
                                              HONORABLE JOHN A. MENDEZ
 3                                            United States District Court Judge
                                              Eastern District of California
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     [PROPOSED] ORDER RE STIPULATED       2
     EXTENSION OF THE BRIEFING SCHEDULE
